DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 7-10, and 19-23 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed on 01/04/2022, have been fully considered and are persuasive. In the light of the amendment to the claims and the arguments filed on 01/04/2022, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0006313 to Jou (hereinafter “Jou”).
Regarding claim 1, Jou teaches an apparatus comprising a nozzle including a solid base with a flat front and back (see figure 12), wherein the back of the base has a recessed threaded socket (see figure 12) [0040], a plurality of fixed non-extendable solid mounts (see figure 12) centered on the base extending from the largest mount size to the smallest mount size from the front of the base (see figure 12), and a hollow and unobstructed flush tube (see figure 12) that runs from the base to the recessed 
Jou does not teach that the mounts and the base are of a circular shape.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the mounts, since such modification would have involved a mere change in the shape of the mounts. In the absence of persuasive evidence that the particular shape of the claimed mounts was significant one of ordinary skill in the art would have been able to modify the shape of the mounts with respect to the area to be sprayed. Consult MPEP 2144.04 IV.
Jou does not explicitly teach that the apparatus is an HVAC flushing tool and that each mount is set to fit a hose size.
However, since the structural features of the apparatus disclosed by Jou are similar to those instantly claimed and Jou teaches that it was known that air blowguns can be used for blowing dust and debris [0004], it would be reasonably expected that the apparatus disclosed by Jou can be used for flushing an HVAC apparatus, and that each mount can fit a hose size.

Regarding claim 4, Jou does not teach that the mounts are one or more of the sizes of 1 1/8", 7/8", 3/4", 5/8" and 3/8".
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the mounts, since it is obvious to adjust the dimensions of components due to various design criteria. Consult MPEP 2144.04, IV.


Regarding claim 20, Jou does not teach that the nozzle comprises three or more mounts. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the mounts, for the purpose to extend the nozzle. Moreover, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Consult 2144.04 VI.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0006313 to Jou (hereinafter “Jou”) in view of US 2006/0104825 to Etter et al. (hereinafter “Etter”).
Regarding claim 7, Jou further teaches that a pipe (figure 12, #31) is attached to the recessed threaded socket (see figure 12) for leading compressed air to the nozzle [0028].
Jou does not explicitly teach that the pipe (figure 12, #31) is connected to a flush distribution system.
However, it was known in the art that air guns are connected to a flush distribution system such as an air compressor. For example, Etter teaches that an air compressor works in conjunction with spray guns [0003]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Jou wherein the pipe connects to a flush distribution system such as an air compressor, since Jou 

Regarding claim 8, the combination of Jou and Etter teaches that the flush distribution system distributes a flush (air) ([0003] of Etter and [0028] of Jou).

Regarding claim 9, the combination of Jou and Etter teaches that the flush distribution system distributes a flush (air) ([0003] of Etter and [0028] of Jou). In addition, Etter teaches that the pressurized air is contained in a tank [0018].

Regarding claim 10, Jou/Etter does not teach that the flush is a cleaning formulation. 
However, since the structural features of the apparatus disclosed by Jou/Etter are similar to those instantly claimed, it would be reasonably expected that the apparatus disclosed by Jou/Etter can be used for distributing a cleaning formulation. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0006313 to Jou (hereinafter “Jou”) in view of US 2008/0054104 to Tremblay et al. (hereinafter “Tremblay”).
Regarding claim 21, Jou does not teach that the nozzle is made of aluminum.
However, Tremblay teaches that air gun nozzles can be made from a lightweight material such as aluminum or plastic [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Jou wherein the 

Regarding claim 22, Jou does not teach that the tool is made of plastic.
However, Tremblay teaches that air gun nozzles can be made from a lightweight material such as aluminum or plastic [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Jou wherein the nozzle is made of plastic, since Tremblay teaches that air gun nozzles can be made from a lightweight material such as plastic [0032].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0006313 to Jou (hereinafter “Jou”) in view of US 2002/00812019 to Yang (hereinafter”).
Regarding claim 23, Jou further teaches that a pipe (figure 12, #31) is attached to the recessed threaded socket (see figure 12) for leading compressed air to the nozzle [0028].
However, Jou does not teach that the pipe connects to a pump. 
However, it was known in the art that air nozzles can be connected to an air pump. For example, Yang teaches an apparatus comprising an air pump connected to an air nozzle for the purpose of delivering air through the nozzle [0005, and 0016-0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Jou wherein the pipe (figure 12, #31) connects to an air pump, since Jou teaches that the pipe leads .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 1,807,457 to Weis (hereinafter “Weis”) in view of US 2003/0006313 to Jou (hereinafter “Jou”).
Regarding claim 19, Weis teaches a method for cleaning a condenser by forcing air under pressure along the tube surfaces to be cleaned with an air jet or nozzle (column 1, lines 19-46).
However, Weis does not teach that the air jet or nozzle comprises a flushing tool comprising a rounded solid circular base with a flat front and back, wherein the back of the base has a recessed threaded socket, a plurality of fixed non-extendable circular solid mounts centered on the base extending from the largest mount size to the smallest mount size from the front of the base, and a hollow and unobstructed flush tube that runs from the front of the recessed threated socket and through the center of the mounts opening in the center of the smallest mount, wherein each mount is set to fit a hose size.
Jou teaches the use of an air blowgun for blowing dust and debris from a surface [0004]. In addition, Jou teaches that an airblow gun comprises a nozzle comprising a solid base with a flat front and back (see figure 12), wherein the back of the base has a recessed threaded socket (see figure 12) [0040], a plurality of fixed non-extendable solid mounts (see figure 12) centered on the base extending from the largest mount size to the smallest mount size from the front of the base (see figure 12), and a hollow and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Weis with an air blowgun comprising a nozzle including a solid circular base with a flat front and back, wherein the back of the base has a recessed threaded socket, a plurality of fixed non-extendable solid mounts centered on the base extending from the largest mount size to the smallest mount size from the front of the base, and a hollow and unobstructed flush tube that runs from the front of the recessed threated socket and through the center of the mounts opening in the center of the smallest mount as taught by Jou, with a reasonable expectation of success, since Jou teaches that using an air blowgun is effective for blowing dust and debris from a surface [0004], and that an air blowgun comprising a nozzle including a plurality of mounts is effective for delivering pressurized air [0039].
Weis/Jou does not teach that the mounts and the base are of a circular shape.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Weis/Jou by modifying the shape of the mounts, since such modification would have involved a mere change in the shape of the mounts. In the absence of persuasive evidence that the particular shape of the claimed mounts was significant one of ordinary skill in the art would have been able to modify the shape of the mounts with respect to the area to be sprayed. Consult MPEP 2144.04 IV.
Weis/Jou does not explicitly teach that each mount is set to fit a hose size.
However, since the processing steps and the structural features of the air blowgun comprising the nozzle including different mount sizes discussed by Weis/Jou are similar to those instantly claimed, it would be reasonably expected that each of the mounts disclosed by Weis/Jou can fit a hose size.
Weis/Jou does not explicitly teach that the cleaning method is a process for flushing an HVAC.
However, when faced with the need for flushing an HVAC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the cleaning method disclosed by Weis/Jou with a reasonable expectation of success, since Weis teaches that the method is effective for forcing debris such as leaves and dirt from a condenser (column 1, lines 1-3 and column 3, lines 53-62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714